Exhibit Red Mile Entertainment to Merge with SilverBirch Merger Between Leading U.S. and Canadian Video Game Publishers Provides Shareholder Liquidity, Resources and Enables Growth SAN ANSELMO, Calif., October 10, 2008 – Red Mile Entertainment, Inc. (OTCBB: RDML), a worldwide developer and publisher of interactive entertainment software, today announced it has signed a merger agreement with SilverBirch Inc. (TSX-V: SVB), a Toronto-based game software developer and publisher, pursuant to which SilverBirch will acquire 100% of the stock of Red Mile. The merger is expected to provide a number of immediate benefits to the combined companies as they continue to grow their respective publishing businesses.
